 

Exhibit 10.4

 

SRS Labs, Inc.

2005 Profit Sharing and Bonus Plan

(Adopted by the SRS Labs, Inc. Board of
Directors on April 27, 2005)

 

This profit sharing and bonus plan shall be known as the SRS Labs, Inc. 2005
Profit Sharing and Bonus Plan (the “Plan”).  The Plan is intended to qualify as
a compensation or bonus plan that is exempt from the application of the Employee
Retirement Income Security Act of 1974, as amended, by reason of Section 3 of
such Act.

 

1.             Applicability Period

 

The Plan applies to the fiscal year of SRS labs, Inc. (the “Company”) ending
December 31, 2005 (the “Fiscal Year”).

 

2.             Components of the Plan

 

The Plan has two components: Profit Sharing and Bonus.

 

3.             Eligibility

 

All full-time, regular employees of the Company and its subsidiaries are
eligible to participate in the Plan.  Consultants, part-time employees,
temporary employees and non-employee directors are not eligible to participate
in any part of the Plan.

 

4.             Profit-Sharing Awards

 

4.1           Eligibility for Profit-Sharing Awards. All eligible employees who
were employed by the Company or its subsidiaries from the first day of any
fiscal quarter in which the Company reports net income through the date the
Company files its Quarterly Report on Form 10-Q with the Securities and Exchange
Commission (the “SEC”) for that quarter or, with respect to the fourth quarter,
the date the Company files with the SEC its Annual Report on Form 10-K for the
Fiscal Year, will be entitled to a profit-sharing payment determined in
accordance with Sections 4.2 and 4.3 of the Plan.

 

4.2           Aggregate Profit-Sharing Awards.  For each fiscal quarter, the
Company shall allocate 5% of the Company’s net income for the quarter for profit
sharing payments.

 

4.3           Allocation and Distribution of Profit-Sharing Awards. The profit
sharing payments for a given fiscal quarter shall be allocated to the eligible
employees entitled thereto under Section 4.1 pro rata in proportion to their
respective base salaries.

 

5.             Quarterly Bonus Awards

 

5.1           Eligibility for Quarterly Bonuses.  All eligible employees who
were employed by the Company from the first day of a fiscal quarter (other than
the fourth fiscal quarter) for which the

 

 

1

--------------------------------------------------------------------------------


 

 Company achieved at least 80% of the Company’s net income target for the
quarter established determined by the Company’s Board of Directors through the
date the Company files its Quarterly Report on Form 10-Q with the SEC for that
quarter will be entitled to a quarterly bonus payment.

 

5.2           Aggregate Bonus Pool.  For each of the first three fiscal
quarters, the aggregate bonus pool shall be determined as follows:  using the
table below, take the applicable “% of Net Income Achieved” (actual net income
for the applicable quarter divided by target net income, rounded down to the
nearest whole percentage) then calculate the product of the corresponding “Award
%” multiplied by an amount equal to 8% of the Company’s net income for the
applicable quarter.

 

% of Net Income Achieved

 

Award %

<80%

 

0%

80%

 

25%

90%

 

50%

91%

 

55%

92%

 

60%

93%

 

65%

94%

 

70%

95%

 

75%

96%

 

80%

97%

 

85%

98%

 

90%

99%

 

95%

100%

 

100%

 

5.3           Allocation and Distribution of Quarterly Bonuses.  The aggregate
quarterly bonuses payments determined in accordance with Section 5.2 will be
allocated and distributed to eligible employees in accordance with Section 7 of
the Plan.

 

6.             Annual Bonus Awards

 

6.1           Eligibility for Annual Bonuses. All eligible employees who were
employed by the Company from the first day of the fourth fiscal quarter through
the date the Company files its Annual Report on Form 10-K with the SEC for the
Fiscal Year will be entitled to an annual bonus payment if the Company achieved
at least 80% of the Company’s net income target for the Fiscal Year established
determined by the Company’s Board of Directors.

 

 

2

--------------------------------------------------------------------------------


 

6.2           Aggregate Bonus Pool.  The aggregate bonus pool for annual bonuses
shall be determined as follows:  using the table below, take the applicable “%
of Net Income Achieved” (actual net income for the fiscal year divided by target
net income, rounded down to the nearest whole percentage) then calculate the
product of the corresponding “Award %” multiplied by an amount equal to the sum
of (a) 10% of the Company’s net income for the fourth quarter plus (b) 2% of the
Company’s net income for each of the first three fiscal quarters.

 

% of Net Income Achieved

 

Award %

<80%

 

0%

80%

 

25%

90%

 

50%

91%

 

55%

92%

 

60%

93%

 

65%

94%

 

70%

95%

 

75%

96%

 

80%

97%

 

85%

98%

 

90%

99%

 

95%

100%

 

100%

110%

 

120%

125%

 

150%

 

6.3           Allocation and Distribution of Annual Bonuses.  The aggregate
annual bonuses payments determined in accordance with Section 6.2 will be
allocated and distributed to eligible employees in accordance with Section 7 of
the Plan; provided, however, that (a) the annual bonus paid to any eligible
employee who was not a full-time, regular employee of the Company or one of its
subsidiaries for the entire Fiscal Year as determined by Section 7.2 shall be
reduced pro rata based upon the number of calendar days that the employee was a
full-time, regular employee of the Company or one of its subsidiaries during the
Fiscal Year; and (b) any portion of the annual bonus pool not distributed to
eligible employees pursuant to clause (a) shall be re-allocated to all eligible
employees (whether employed for the entire fiscal year or a portion thereof) as
follows: each eligible employee shall be entitled to a percentage of the total
amount to be re-allocated determined by dividing (1) the number of days the
eligible employee was employed as a full-time regular employee during the fiscal
year multiplied by the eligible employee’s base salary by (2) the total base
salaries for all eligible employees multiplied by 365.

 

7.             Bonus Distribution

 

7.1           Allocation to Bonus Pools.  After the total amount of quarterly or
annual bonuses payable for a quarter or the fiscal year has been determined in
accordance with Paragraphs 5 or 6, the total amount shall be divided into three
distribution pools:

 

                7.1.1 — Broad-Based Employee Pool — 50% of the total amount of
the applicable bonus payable shall be allocated to a Broad-Based Employee Pool.

 

 

3

--------------------------------------------------------------------------------


 

7.1.2 — Executive Staff Pool — 42.5% of the total amount of applicable bonus
payable shall be allocated into an Executive Staff Pool.

 

                7.1.3 - Discretionary Pool — 7.5% of the total amount of
applicable bonus payable shall be allocated into a Discretionary Pool.

 

7.2           Distribution of Bonus Pools.  Quarterly and annual bonus payments
shall be allocated to individual employees entitled thereto under Sections 5 or
6 out of the applicable bonus pools as follows:

 

                7.2.1 — Broad-Based Employee Pool — The Broad-Based Employee
Pool shall be distributed to eligible employees other than Executive Staff (as
defined in Section 7.2.2) and employees who are paid part of their compensation
in the form of commissions. This pool shall be paid out to eligible employees
pro rata in proportion to their respective base salaries.

 

7.2.2 — Executive Staff Pool —   The Executive Staff Pool shall be distributed
to eligible members of the Executive Staff pro rata in proportion to their
respective base salaries.  “Executive Staff” is defined as the Chief Executive
Officer, Chief Financial Officer, all vice presidents and any other person
identified by the Chief Executive Officer as part of the Executive Staff.

 

                7.3 - Discretionary Pool — The Discretionary Pool shall be
distributed to eligible employees including Executive Staff (other than the
Chief Executive Officer) and employees who are paid part of their compensation
in the form of commissions in such manner and amounts as determined by the
Company’s Chief Executive Officer.  The Chief Executive Officer shall have
discretion to use any or all of the Discretionary Pool to reward selected
employees who exhibit exemplary performance during the applicable period (e.g.,
the first, second or third quarter, respectively, and for the final
Discretionary Pool distribution, the fourth quarter or the Fiscal Year).  The
Chief Executive Officer has no obligation to use any of this pool for a given
period if, in the Chief Executive Officer’s discretion, there has been no
exemplary performance.  Any amount not used with respect to a period carries
over into the next period.  Any amount not used with respect to any quarter or
the full Fiscal Year shall no longer be subject to this Plan.

 

8.             Timing of Payments

 

Immediately after the Company files its Form 10-Q or 10-K, as applicable, (a)
the Company’s Chief Financial Officer shall calculate the amounts, if any, to be
paid to eligible employees under the Plan as Profit-Sharing Awards and/or as
bonuses from the Broad-Based Employee Pool and the Executive Staff Pool, and (b)
the Company’s Chief Executive Officer shall determine the amounts, if any, to be
paid to eligible employees under the Plan as bonuses from the Discretionary
Pool; provided, however, that no bonuses from the Discretionary Pool to the
Company’s executive officers shall be paid without the prior approval of the
Compensation Committee of the Company’s Board of Directors.  The Company shall
include payments to which an eligible employee is entitled under the Plan in
such employee’s first regular payroll check following determination of the
amounts to which the employee is entitled.

 

 

4

--------------------------------------------------------------------------------


 

9.             Corporate Transactions and Change in Control

 

9.1           Effect of Change in Control.  The obligations of the Plan shall be
binding on any employer that acquires, through a stock purchase or merger, or
through an asset purchase, or otherwise, part or all of the Company following a
Change in Control.

 

9.2           Definition of Change in Control.  As used in this Plan, the term
“Change in Control” shall mean the occurrence of any of the following events:

 

(a)           The Company is merged, consolidated or reorganized into or with
another corporation or other legal person and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then outstanding securities of such corporation or person
immediately after such transaction are held in the aggregate by the holders of
Voting Stock (as that term is defined in subsection (c) hereof) of the Company
immediately prior to such transaction;

 

(b)           The Company sells all or substantially all of its assets to any
other corporation or other legal person, less than a majority of the combined
voting power of the then-outstanding voting securities of which are held
directly or indirectly in the aggregate by the holders of Voting Stock of the
Corporation immediately prior to such sale;

 

(c)           Any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”) has
become the beneficial owner (as the term “beneficial owner” is defined under
Rule 13d-3 or any successor rule or regulation promulgated under the Exchange
Act) of securities representing more than 50% of the combined voting power of
the then-outstanding securities of the Company entitled to vote generally in the
election of directors of the Company (“Voting Stock”);

 

(d)           The Company files a report or proxy statement with the Securities
and Exchange Commission pursuant to the Exchange Act disclosing in, or in
response to, Form 8-K or Schedule 14A (or any successor schedule, form or report
or item therein) that a Change in Control of the Company has occurred;

 

(e)           Notwithstanding the foregoing provisions of (i) subsections (c) or
(d) hereof, a “Change in Control” shall not be deemed to have occurred for
purposes of this Plan solely because the Company, an entity in which the Company
directly or indirectly beneficially owns 50% or more of the voting securities of
such entity (an “Affiliate”), any Company-sponsored employee stock ownership
plan or any other employee benefit plan of the Company either files or becomes
obligated to file a report or a proxy statement under or in response to Schedule
13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form
or report or item therein) under the Exchange Act, disclosing beneficial
ownership by it of shares of voting securities of the Company, whether in excess
of 50% or otherwise, or because the Company reports that a Change in Control of
the Company has or may have occurred or will or may occur in the future by
reason of such beneficial ownership or (ii) subsection (c) hereof, a “Change in
Control” shall not be deemed to have occurred for purposes of this Plan solely
because a person who is a holder of five percent (5%) or more of the Voting
Stock and who also is an officer and director of the Company on the initial
effective date of this Plan acquires more than 50% of the Voting Stock.

 

 

5

--------------------------------------------------------------------------------


 

(f)            Notwithstanding the foregoing provisions of subsections (a) and
(b) hereof, a “Change in Control” shall not be deemed to have occurred for
purposes of this Plan solely because the Company engages in an internal
reorganization, which may include a transfer of assets to one or more
Affiliates, provided that such transaction has been approved by at least
two-thirds of the Directors of the Company and as a result of such transaction
or transactions, at least 80% of the combined voting power of the
then-outstanding securities of the Company or its successor are held in the
aggregate by the holders of Voting Stock immediately prior to such transactions.

 

10.          Source of Payments 

 

All payments under the Plan will be paid in cash from the general consolidated
funds of the Company.  No separate fund will be established.

 

11.          Amendment or Termination 

 

The Plan may be amended, modified, suspended or terminated by the Board of
Directors of the Company at any time and without notice to or the consent of any
participant in the Plan.

 

12.          Severability 

 

If any term or condition of the Plan shall be invalid or unenforceable, the
remainder of the Plan shall not be affected thereby and shall continue in effect
and application to the fullest extent permitted by law.

 

13.          No Employment Rights

 

Neither the establishment nor the terms of the Plan shall be held or construed
to confer upon any employee the right to a continuation of employment by the
Company, nor constitute a contract of employment, express or implied.  Subject
to any applicable employment agreement, the Company reserves the right to
dismiss or otherwise deal with any employee, including eligible employees, to
the same extent as though the Plan had not been adopted.  Nothing in the Plan is
intended to alter the “AT-WILL” status of eligible employees, it being
understood that, except to the extent otherwise expressly set forth to the
contrary in a written employment agreement, the employment of any employee can
be terminated at any time by either the Company or the employee with or without
notice, with or without cause.

 

14.          Transferability of Rights 

 

The Company shall have the right to transfer its obligations under the Plan,
with respect to one or more eligible employees, to any person, including any
purchaser of all or any part of the Company’s business.  No eligible employee or
spouse shall have any right to commute, encumber, transfer or otherwise dispose
of or alienate any present or future right or expectancy which the eligible
employee may have at any time to receive payments of benefits hereunder, which
benefits and the rights thereto are expressly declared to be nonassignable and
nontransferable, except to the extent required by law.  Any attempt by a
Participant to transfer or assign a benefit or any rights granted hereunder
shall (after consideration of such facts as the Company deems pertinent) be
grounds for terminating any rights of the eligible employee to any portion of
the Plan benefits not previously paid.

 

 

6

--------------------------------------------------------------------------------


 

15.          Governing Law 

 

The Plan shall be construed, administered and enforced according to the laws of
the State of California.

 

16.          Administration

 

The Compensation Committee (the “Committee”) of the Board of Directors shall
administer the Plan in accordance with its terms.  The Committee shall have the
discretion to interpret or construe the terms of this Plan and to make any
findings of fact needed in the administration of this Plan.  The Committee’s
interpretation and construction of any provision of the Plan shall be final,
binding and conclusive.

 

 

7

--------------------------------------------------------------------------------